 In the Matter of SOLVAY-PROCESS COMPANYandDISTRICT 50; UNITEDMINE WORKERS AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCase No.R-0341SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 29, 1941On March 12, 1941, the National Labor Relations Board issued itsDecision and Direction of Election' in the above-entitled proceeding.'Pursuant to the Direction of Election, an election by secret ballot wasconducted on April 3, 1941, under the direction and supervision ofthe Regional Director for the Seventh Region (Detroit, Michigan).On April 4, 1941, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2; as amended, issued and duly served upon the partiesan Election Report.As to the balloting and its results, the Regional'Director reportedas follows :-Total on eligibility list-------------------------`---------155Total ballots cast--------------------------------- --------152,Total ballots challenged----------------------------------20Total blank ballots --------------------------------------0Total void ballots-----------------------------------------0Total valid votes cast------------------------------------152Votes cast for District 50, United Mine workers, affiliatedwith the Congress of Industrial Organizations-_---------131Votes cast against District 50, United Mine workers, affiliatedwith the Congress of Industrial Organizations ------------21_-On April 10, 1941, Solvay-Process Company, herein called the Com-pany, filed with the Regional Director an Exception to Election Re-port, based on the ground that three patrolmen had been allowed tovote after being challenged by Company observers.The Companyaverred that said patrolmen were not eligible to be'included in the130N.L R.B 264.2 Three patrolmen challengedby the Company observerswere allowedto vote forthe rea-sonsset forth in the Report on Objections.Because ofthis ruling the Companyobserversdid not sign the Certification of Counting and Tabulation of Ballots31N.L R.B.,No 72-473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining unit; that their duties, obligations, authority, and statusdisqualified them from voting at the election ; and that the Company'schallenges should have been sustained.-The Regional Director investigated the matter set forth in theException, and on April 14, 1941, duly served upon the parties hisReport on Objections based upon such investigations.He reportedthat although Company observers challenged each of the three patrol-men in question, the agent of the Board conducting the election didnot allow the challenges and permitted the three patrolmen to castballots for the reason that the Board, in its Direction of Election, hadspecifically mentioned and classified the three patrolmen as watchmen,and further had included watchmen in the appropriate unit, therebymaking them eligible voters.He also reported that Company andUnion observers identified by name the three patrolmen who were thusallowed to cast ballots as the same individuals referred to in-the Board'sDirection of Election as "three patrolmen who have been sworn in asspecial Trenton police."Since the Company has not heretofore objected to the unit foundappropriate by the Board in its Decision and Direction of Election 3and since, moreover, the three challenged ballots could make no dif-ference in the result of the election, we find upon the entire record inthe case, including the Election Report, the Exception to ElectionReport, and the Report on Objections, that the Exception does notraise substantial and material issues with respect to the conduct ofthe ballot or the Election Report.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED thatDistrict50,United Mine Workers, affili-ated with the Congress of Industrial Organizations, has been desig-nated and selected by a majority of the hourly rate production andmaintenance employees of Solvay-Process Company, Trenton, Michi-gan, including watchmen, but excluding foremen, superintendents,assistant superintendents, and office and clerical employees, as theirrepresentative for the purposes of collective bargaining, and that pur-suant to the provisions of Section 9 (a) of the National Labor Rela-tions Act, District 50, United Mine Workers, affiliated with the Con-gress of Industrial Organizations, is the exclusive representative ofall such employees for the^purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.sAt the hearing counsel for the Company stated that the employer made not contentionas to the appropriate unit.